DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Robert Powers (Reg. No.77,802) on March 9, 2022. 2.	The application has been amended as follows:
1. 	(Currently Amended)	A method comprising:
	a) 	collecting a plurality of oligonucleotides from a first location of a tissue sample under conditions that release the plurality of oligonucleotides from the first location of the tissue sample;
	b) collecting a plurality of oligonucleotides from [an at least] a second location of the tissue sample under conditions that release the plurality of oligonucleotides from the second location of the tissue sample;
	c) synthesizing a first plurality of DNA products [using]  by performing a synthesis reaction that uses the plurality of oligonucleotides collected in step (a) as templates and incorporates [for the synthesis reaction, wherein the DNA products in the first plurality of DNA products comprise] at least one nucleic acid sequence that identifies the first location of the tissue sample into each of the first plurality of DNA products;
	d) synthesizing a second plurality of DNA products [using]  by performing a synthesis reaction that uses the plurality of oligonucleotides collected in step (b) as templates and incorporates [for the synthesis reaction, wherein the DNA products in the second plurality of DNA products comprise] at least one nucleic acid sequence that identifies the [at least] second location of the tissue sample into each of the second plurality of DNA products; and
	e) identifying the first plurality of DNA products and the second plurality of DNA products synthesized in step (c) and step (d) by sequencing the first plurality of DNA products and the second plurality of DNA products, thereby spatially detecting the plurality of oligonucleotides collected from the first location of the tissue sample and the plurality of oligonucleotides collected from the [at least] second location of the tissue sample.
4.	(Currently Amended)	The method of claim 3, wherein [the primers of] the plurality of primers [are] is immobilized on the microscope slide at their 5’ ends.
5.	(Currently Amended)	The method of claim 4, wherein [synthesizing in] each of step (c) and step (d) comprises performing a solid-phase amplification reaction, wherein the solid-phase amplification reaction is carried out [in association with] on the microscope slide using the plurality of primers immobilized on the microscope slide.
6.	(Currently Amended)	The method of claim 1, wherein the sequencing step is performed using a next generation sequencing reaction.
7.	(Currently Amended)	The method of claim 1, [wherein the sequencing] further comprises amplifying a library using the [extension products] first plurality of DNA products and the second plurality of DNA products as templates. 
8.	(Currently Amended)	The method of claim 1, wherein the [DNA products in the first plurality of DNA products further] at least one nucleic acid sequence that identifies the first location of the tissue sample comprise at least one unique molecular identifier.
9.	(Currently Amended)	The method of claim 1, wherein the [DNA products in the second plurality of DNA products further] at least one nucleic acid sequence that identifies the second location of the tissue sample comprise at least one unique molecular identifier.
s at least one amplification primer binding site.
11.	(Currently Amended)	The method of claim 1, wherein [the DNA products in] the second plurality of DNA products further comprises at least one amplification primer binding site.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 are allowable in light of the examiner’s amendment. The rejections under 35 U.S.C 112 (b) have been withdrawn in view of the examiner’s amendment. The closest prior art in the record is Beechem et al., (US 2020/0040385 A1, priority date: July 17, 2015). This prior art does not teach a combination of steps a) to e) of claim 1. This prior art either alone or in combination with the other arts in the record does/do not teach or reasonably suggest a method 
which comprises all limitations recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 9, 2022